DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 9/4/2020, including the preliminary amendment filed on the same date. Claims 23-42 are pending. Claims 1-22 have been cancelled. New claims 23-42 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 11/8/2021 is being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s): “rounded edge” (claims 25, 31 and 35; note that the edges shown in the drawings are not rounded as claimed); “inserting board” (claim 36); “reinforcing bar” (claim 39); “L-shaped shear wall modules…are spliced” and “splicing” (claims 41 and 42). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, “the first projecting parts” is indefinite because the limitation lacks antecedent basis.
Claim 31, “vertical direction” is indefinite because the limitation lacks antecedent basis. Does applicant intend to recite, “a vertical direction”?
Claim 36, the claim recites, “a second dove-tail grooves”, which confuses singular (“a”) with plural (“grooves”), and further recites, “a first dove-tail groove” (singular) and “the first dove-tail grooves” (plural), which render the claim indefinite. Does applicant intend for the claim to require one first dove-tail groove and one second dove-tail groove, or a plurality of first dove-tail grooves and a plurality of second dove-tail grooves?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 8037652) (‘Marshall’).
	Claim 23, Marshall provides an L-shaped shear wall module (100; Fig. 25), comprising an L-shaped outer pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes), an L-shaped inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes), and connectors connected between the L-shaped outer pattern plate and the L-shaped inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes);
wherein the L-shaped outer pattern plate and the L-shaped inner pattern plate are 5arranged in parallel to each other (annotated Fig. 25 of Marshall shown below in Examiner’s Notes); the L-shaped inner pattern plate comprises a first inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes) and a second inner pattern plate perpendicular to each other (annotated Fig. 25 of Marshall shown below in Examiner’s Notes);
a corner transition block (annotated Fig. 25 of Marshall shown below in Examiner’s Notes) is disposed at a corner of the L-shaped inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes); the corner transition block has a protruding surface (annotated Fig. 25 of Marshall shown below in Examiner’s Notes) protruding towards the L-shaped outer pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes); a first end of the protruding surface (end of protruding surface closer to the first inner pattern plate; annotated Fig. 25 of Marshall shown below in Examiner’s Notes) extends to an outer side surface of the 10first inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes); and a second end of the protruding surface (end of protruding surface closer to the second inner pattern plate; annotated Fig. 25 of Marshall shown below in Examiner’s Notes) extends to an outer side surface of the second inner pattern plate (annotated Fig. 25 of Marshall shown below in Examiner’s Notes).
Claim 41, Marshall provides a shear wall (col. 1, lines 59-67; col. 2, lines 1-12), comprising a plurality of the L-shaped shear wall modules of claim 23 (see rejection of claim 23 as above), and the plurality of L-shaped shear wall modules are spliced (col. 3, lines 20-35; note that the panels can be stacked and thus meet the plain meaning of spliced as exceedingly broadly claimed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 8037652) (‘Marshall’).
Claim 24, Marshall further teaches wherein the corner transition block has a shape (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes), and the shape comprises a first side surface and a second side surface perpendicular to each other (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes); the first side surface is rigidly connected to the first inner pattern plate (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes), and the second side surface is rigidly connected to the second inner 5pattern plate (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes); the outer side surface of the first inner pattern plate and the first side surface are coplanar (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes); and the outer side surface of the second inner pattern plate and the second side surface are coplanar (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes). Marshall does not explicitly teach the shape of the corner block being a right triangular prism. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the shape of the shape of the corner block being a right triangular prism, with the reasonable expectation of obtaining a desired aesthetic appearance of the outside of the panels, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 25, Marshall further teaches wherein a side edge at an intersection between the first side surface and the second side surface is a rounded edge (annotated Figs. 25 and 26 of Marshall shown below in Examiner’s Notes).
Claim 26, as modified above, Marshall further teaches wherein a protruding block is provided on a top surface of the right triangular prism (protrusion at top surface of right triangular prism; annotated Fig. 25 of Marshall shown below in Examiner’s Notes), and a groove matching the protruding block is disposed on a bottom of the right triangular prism (groove at bottom surface of right triangular prism; annotated Fig. 25 of Marshall shown below in Examiner’s Notes shows groove and it is understood that the groove extends into the bottom of the right triangular prism as the protruding block extends over the top surface).
	Claim 37, Marshall further teaches wherein, the connectors each comprises a first connector and a second connector (first and second connector of connectors shown in Fig. 25 and annotated Fig. 25); and 5upper surfaces of the first connectors and the second connectors are located in a same horizontal plane (annotated Fig. 25), or lower surfaces of the first connectors and the second connectors are located in a same horizontal plane (not required by the claim because of the recitation of “or”).
	Marshall does not explicitly teach a height of each first connector in a vertical direction being greater than a height of each second connector in the vertical direction. 
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the sheet wall module such that a height of each first connector in a vertical direction being greater than a height of each second connector in the vertical direction, with the reasonable expectation of supporting rebar at different vertical levels in the concrete for a stronger concrete and rebar cured structure, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 38, Marshall teaches all the limitations of claim 37 as above, but is silent as to the height of the first connector in the vertical direction being twice the height of the second connector in the vertical direction. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the height of the connectors such that the height of the first connector in the vertical direction is twice the height of the second connector in the vertical direction, in order to support rebar at different vertical levels in the concrete for a stronger concrete and rebar cured structure, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 39, Marshall further teaches wherein the upper surfaces of the first connectors and the second connectors are located in the same horizontal plane (Fig. 25 and annotated Fig. 25); a plurality of receiving grooves 37 are located on the upper surfaces of the first connectors and the second connectors (labeled in Fig. 4); and a reinforcing bar is arranged in each of the receiving grooves (col. 6, lines 1-5).
Claim 40, Marshall further teaches wherein convex ribs (tops of 37; labeled in Fig. 4) protruding upwards are arranged at intervals on the upper surfaces of the first connectors and the second connectors (Figs. 4 and 25), and each of the receiving grooves for receiving the reinforcing bar is formed between two adjacent convex ribs (Fig. 4).
Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 8037652) (‘Marshall’) in view of Young (US 4730422).
	Claim 27, Marshall teaches all the limitations of claim 23 as above, but does not teach wherein a first projecting part is provided on a top of the L-shaped outer pattern plate, and a second projecting part is provided on a top of the L-shaped inner pattern plate; a first groove matching the first projecting part is provided on a bottom of the L-shaped outer 5pattern plate, and a second groove matching the second projecting part is provided on a bottom of the L-shaped inner pattern plate; a plurality of first inner protrusions are arranged at intervals at an inner side of the first projecting part, and a plurality of second inner protrusions are arranged at intervals at an inner side of the second projecting part; a plurality of first inner grooves matching the 10first inner protrusions are disposed on the bottom of the L-shaped outer pattern plate, and a plurality of second inner grooves matching the second inner protrusions are disposed on the bottom of L-shaped inner pattern plate; a plurality of first outer protrusions are arranged at intervals at an outer side of the first projecting part, and a plurality of second outer protrusions are arranged at intervals at 15an outer side of the second projecting part; a plurality of first outer grooves matching the first outer protrusions are disposed on the bottom of the L-shaped outer pattern plate, and a plurality of second outer grooves matching the second outer protrusions are disposed on the bottom of the L-shaped inner pattern plate; a height of the first projecting parts is greater than a height of each of the first inner 20protrusions, and greater than a height of each of the first outer protrusions; and a height of the second projecting part is greater than a height of each of the second inner protrusions, and greater than a height of each of the second outer protrusions.
	However, Young teaches a shear wall module comprising a first projecting part (Young Fig. 2) provided on a top of an outer pattern plate (Young Fig. 2), and a second projecting part (Young Fig. 2) provided on a top of an inner pattern plate (Young Fig. 2); a first groove (Young Figs. 2 and 6) matching the first projecting part is provided on a bottom of the outer 5pattern plate (Young Figs. 2 and 6; col. 5, lines 25-30), and a second groove (Young Figs. 2 and 6) matching the second projecting part is provided on a bottom of the inner pattern plate (Young Figs. 2 and 6; col. 5, lines 25-30); a plurality of first inner protrusions (Young Fig. 2) are arranged at intervals at an inner side of the first projecting part (Young Fig. 2), and a plurality of second inner protrusions (Young Fig. 2) are arranged at intervals at an inner side of the second projecting part (Young Fig. 2); a plurality of first inner grooves (Young Figs. 2 and 6) matching the 10first inner protrusions are disposed on the bottom of the outer pattern plate (Young Figs. 2 and 6; col. 5, lines 25-30), and a plurality of second inner grooves (Young Figs. 2 and 6) matching the second inner protrusions are disposed on the bottom of inner pattern plate (Young Figs. 2 and 6; col. 5, lines 25-30); a plurality of first outer protrusions (Young Fig. 2) are arranged at intervals at an outer side of the first projecting part (Young Fig. 2), and a plurality of second outer protrusions (Young Fig. 2) are arranged at intervals at 15an outer side of the second projecting part (Young Fig. 2); a plurality of first outer grooves Young Figs. 2 and 6; col. 5, lines 25-30) matching the first outer protrusions are disposed on the bottom of the outer pattern plate Young Figs. 2 and 6; col. 5, lines 25-30), and a plurality of second outer grooves Young Figs. 2 and 6) matching the second outer protrusions are disposed on the bottom of the inner pattern plate Young Figs. 2 and 6; col. 5, lines 25-30); a height of the first projecting parts is greater than a height of each of the first inner 20protrusions (Young Fig. 2), and greater than a height of each of the first outer protrusions (Young Fig. 2); and a height of the second projecting part is greater than a height of each of the second inner protrusions (Young Fig. 2), and greater than a height of each of the second outer protrusions (Young Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the wall assembly of Marshall to include a first projecting part provided on a top of the L-shaped outer pattern plate, and a second projecting part provided on a top of the L-shaped inner pattern plate; a first groove matching the first projecting part provided on a bottom of the L-shaped outer 5pattern plate, and a second groove matching the second projecting part provided on a bottom of the L-shaped inner pattern plate; a plurality of first inner protrusions arranged at intervals at an inner side of the first projecting part, and a plurality of second inner protrusions arranged at intervals at an inner side of the second projecting part; a plurality of first inner grooves matching the 10first inner protrusions disposed on the bottom of the L-shaped outer pattern plate, and a plurality of second inner grooves matching the second inner protrusions disposed on the bottom of L-shaped inner pattern plate; a plurality of first outer protrusions arranged at intervals at an outer side of the first projecting part, and a plurality of second outer protrusions arranged at intervals at 15an outer side of the second projecting part; a plurality of first outer grooves matching the first outer protrusions disposed on the bottom of the L-shaped outer pattern plate, and a plurality of second outer grooves matching the second outer protrusions disposed on the bottom of the L-shaped inner pattern plate; a height of the first projecting parts being greater than a height of each of the first inner 20protrusions, and greater than a height of each of the first outer protrusions; and a height of the second projecting part being greater than a height of each of the second inner protrusions, and greater than a height of each of the second outer protrusions in order to further stabilize the stacked wall modules using known techniques to facilitate assembly.
	Claim 28, as modified above, the combination of Marshall and Young further teaches wherein the first inner protrusions and the first outer protrusions are arranged to be directly opposite one to one or staggered at two sides of the first projecting part (directly opposite; Young Fig. 2); andSUPPLEMENTAL PRELIMINARY AMENDMENT SN: 16/923,900Page 5 of 12Atty. Dkt. No. ACIP60-34959the second inner protrusions and the second outer protrusions are arranged to be directly opposite one to one or staggered at two sides of the second projecting part (directly opposite; Young Fig. 2).
Claim 29, as modified above, the combination of Marshall and Young further teaches wherein the first inner protrusions and the first outer protrusions are arranged to be directly opposite one to one (Young Fig. 2), and have a same first height (Young Fig. 2); and the second inner protrusions and the second outer protrusions are arranged to be 5directly opposite one to one (Young Fig. 2), and have a same second height (Young Fig. 2).
Claim 30, as modified above, the combination of Marshall and Young teaches all the limitations of claim 29, but is silent as to a difference between the height of the first projecting part and the height of each of the first inner protrusions ranging from 3 mm to 6 mm; a difference between the height of the second projecting part and the height of each 5of the second inner protrusions ranges from 3 mm to 6 mm; an interval between two adjacent first inner protrusions ranges from 55 mm to 65 mm; and an interval between two adjacent second inner protrusions ranges from 55 mm to 65 mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to formulate any number of desirable ranges, such that a difference between the height of the first projecting part and the height of each of the first inner protrusions ranges from 3 mm to 6 mm; a difference between the height of the second projecting part and the height of each 5of the second inner protrusions ranges from 3 mm to 6 mm; an interval between two adjacent first inner protrusions ranges from 55 mm to 65 mm; and an interval between two adjacent second inner protrusions ranges from 55 mm to 65 mm, in order to provide desired matching heights and intervals to securely support the stacked modules together, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 31, as modified above, the combination of Marshall and Young teaches all the limitations of claim 27, but is silent as to cross sections of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusion being all trapezoidal in shape, and edges in vertical direction of the first inner protrusions, the first outer protrusions, 5the second inner protrusions, and the second outer protrusions being all rounded edges. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to form cross sections of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusion being all trapezoidal in shape, and edges in vertical direction of the first inner protrusions, the first outer protrusions, 5the second inner protrusions, and the second outer protrusions being all rounded edges, in order to quickly secure the stacked modules together to facilitate assembly, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 32, as modified above, the combination of Marshall and Young teaches all the limitations of claim 27, but is silent as to H1 denoting a distance between an inner side surface of the first projecting part and an inner surface of the L-shaped outer pattern plate, and H2 denoting a distance between an outer side surface of the first projecting part and an outer surface of the L-shaped outer pattern plate, H1<H2; SUPPLEMENTAL PRELIMINARY AMENDMENTSN: 16/923,900Page 6 of 12Atty. Dkt. No. ACIP60-34959H3 denoting a distance between an inner side surface of the second projecting part and an inner side surface of the L-shaped inner pattern plate, and H4 denoting a distance between an outer side surface of the second projecting part and an outer side surface of the L-shaped inner pattern plate, H3<H4. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the shear wall module such that H1 denotes a distance between an inner side surface of the first projecting part and an inner surface of the L-shaped outer pattern plate, and H2 denotes a distance between an outer side surface of the first projecting part and an outer surface of the L-shaped outer pattern plate, H1<H2; SUPPLEMENTAL PRELIMINARY AMENDMENTSN: 16/923,900Page 6 of 12Atty. Dkt. No. ACIP60-34959H3 denotes a distance between an inner side surface of the second projecting part and an inner side surface of the L-shaped inner pattern plate, and H4 denotes a distance between an outer side surface of the second projecting part and an outer side surface of the L-shaped inner pattern plate, H3<H4, in order to quickly secure the stacked modules together to facilitate assembly, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 33, as modified above, the combination of Marshall and Young teaches all the limitations of claim 32, but is silent as to H1 being in a range from 13 mm to 17 mm; H2 being in a range from 23 mm to 27 mm; H3 being in a range from 13 mm to 17 mm; and H4 being in a range from 23 mm to 27 mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to form the shear wall module such that H1 is in a range from 13 mm to 17 mm; H2 is in a range from 23 mm to 27 mm; H3 is in a range from 13 mm to 17 mm; and H4 is in a range from 23 mm to 27 mm, in order to quickly secure the stacked modules together to facilitate assembly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 8037652) (‘Marshall’) in view of Caboni (US 20130295318).
Claim 34, Marshall teaches all the limitations of claim 23 as above, but does not teach wherein two end surfaces of the L-shaped outer pattern plate are respectively provided with a third projecting part and a third groove matching the third projecting part; two end surfaces of the L-shaped inner pattern plate are respectively provided with a fourth 5projecting part and a fourth groove matching fourth projecting part; cross sections of the third projecting part and the fourth projecting part are trumpet-shaped. However, Caboni teaches a shear wall module, wherein two end surfaces of an outer pattern plate are respectively provided with a third projecting part and a third groove matching the third projecting part (Caboni Fig. 6); two end surfaces of an inner pattern plate are respectively provided with a fourth 5projecting part and a fourth groove matching fourth projecting part (Caboni Fig. 6); cross sections of the third projecting part and the fourth projecting part are trumpet-shaped (Caboni Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shear wall module to include two end surfaces of the L-shaped outer pattern plate being respectively provided with a third projecting part and a third groove matching the third projecting part; two end surfaces of the L-shaped inner pattern plate being respectively provided with a fourth 5projecting part and a fourth groove matching fourth projecting part; cross sections of the third projecting part and the fourth projecting part being trumpet-shaped, in order to facilitate attachment of adjacent panels to the wall assembly using known techniques.
Claim 35, Marshall teaches all the limitations of claim 23 as above, but does not teach wherein a plurality of first dove-tail grooves are arranged at intervals on an inner surface and an outer surface of the L-shaped outer pattern plate, and opening edges and inner edges of the first dove-tail grooves are all rounded edges; 5a plurality of second dove-tail grooves are arranged at intervals on an inner side surface and an outer side surface of the L-shaped inner pattern plate, and opening edges and inner edges of the second dove-tail grooves are all rounded edges. However, Caboni teaches a shear wall module comprising a plurality of first dove-tail grooves being arranged at intervals on an inner surface and an outer surface of an outer pattern plate (Caboni Fig. 6), and opening edges and inner edges of the first dove-tail grooves being all rounded edges (Caboni Fig. 6); 5a plurality of second dove-tail grooves being arranged at intervals on an inner side surface and an outer side surface of the L-shaped inner pattern plate (Caboni Fig. 6), and opening edges and inner edges of the second dove-tail grooves being all rounded edges (Caboni Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the shear wall of Marshall such that a plurality of first dove-tail grooves are arranged at intervals on an inner surface and an outer surface of the L-shaped outer pattern plate, and opening edges and inner edges of the first dove-tail grooves are all rounded edges; 5a plurality of second dove-tail grooves are arranged at intervals on an inner side surface and an outer side surface of the L-shaped inner pattern plate, and opening edges and inner edges of the second dove-tail grooves are all rounded edges, in order to facilitate attachment of the connectors to the wall assembly.
Claim 36, as modified above, the combination of Marshall and Caboni teaches all the limitations of claim 35, and further teaches wherein an inserting board (Marshall connector; annotated Fig. 25) is arranged in a first dove-tail groove and a second dove-tail grooves opposite with each other among the first dove-tail grooves on the inner surface of the L-shaped outer pattern plate and the second dove-tail grooves on the inner side surface of the L-shaped inner pattern plate (in the combination, the connectors of Marshall would be arranged in two oppositely disposed dove-tail grooves among the first dove-tail grooves on the inner surface of the L-shaped outer pattern plate and the second dove-tail grooves on the inner side surface of the L-shaped inner pattern plate), and the inserting board 5divides a concreting cavity enclosed by the L-shaped outer pattern plate and the L-shaped inner pattern plate into a concrete concreting cavity and a silt concreting cavity (Marshall annotated Fig. 25; note that the cavity is capable of functioning as a concrete concreting cavity and a silt concreting cavity, as exceedingly broadly claimed).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 8037652) (‘Marshall’) as above in view of Moore, Jr. (US 6526713) (‘Moore’).
	Claim 42, Marshall teaches a construction method of a building shear wall (col. 1, lines 59-67; col. 2, lines 1-12), using the L-shaped shear wall module of claim 23 (see rejection of claim 23 as above), and comprising steps of: splicing a plurality of L-shaped shear wall modules vertically to form a concreting cavity (spliced with connectors as shown in Fig. 25 and annotated Fig. 25); 5pouring filler (concrete) into the concreting cavity (col. 1, lines 48-58); and finishing outer surfaces of the pattern plates (col. 4, lines 60-64) SUPPLEMENTAL PRELIMINARY AMENDMENTSN: 16/923,900Page 8 of 12Atty. Dkt. No. ACIP60-34959.
	Marshall does not teach removing the corner transition block at the corner of the L-shaped inner pattern plate after the filler solidifies, and exposing a surface layer of the filler at the corner; coating a coating layer on the surface layer of the filler and outer surfaces of the first inner pattern plate and the second inner pattern plate.
	However, Moore teaches a construction method of building a shear wall comprising removing a portion of a panel wall after a filler solidifies (Moore col. 22, lines 29-47), and exposing a surface layer of the filler (Moore col. 22, lines 29-47), and coating a coating layer on the surface layer of the filler to obtain a desired finish (Moore col. 23, lines 29-44). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try removing the corner transition block at the corner of the L-shaped inner pattern plate after the filler solidifies, and exposing a surface layer of the filler at the corner; coating a coating layer on the surface layer of the filler and outer surfaces of the first inner pattern plate and the second inner pattern plate, in order to obtain a desired uniform aesthetic and/or protective finish on the pattern plates as well as the exposed surface layer.






Examiner’s Notes

    PNG
    media_image1.png
    464
    893
    media_image1.png
    Greyscale

Annotated Fig. 25 of Marshall et al. (US 8037652) (‘Marshall’)


    PNG
    media_image2.png
    421
    880
    media_image2.png
    Greyscale

Annotated Fig. 25 of Marshall et al. (US 8037652) (‘Marshall’)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635